Case 1:19-cv-20934-JEM Document 23 Entered on FLSD Docket 04/17/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT FOR THE
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                         Case Number: 19-20934-CIV-MARTINEZ-OTAZO-REYES

  ERNESTO RIVERA,

            Plaintiff,

  vs.

  DOVE INVESTMENT CORP., and
  SHAFRITZ & ASSOCIATES, PA,

        Defendants.
  ________________________________/

                                  ORDER ON MOTION TO DISMISS

            THIS CAUSE came before the Court upon Defendants’ Motion to Dismiss, [ECF No. 9].

  Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants assert that Plaintiff’s Complaint

  fails to state a claim under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

  (“FDCPA”). The Court has considered the Motion, Plaintiff’s Response in Opposition thereto,

  [ECF Nos. 12]1, and is otherwise fully advised in the premises. After careful review, the Motion

  is granted in part and denied in part.

            I. Factual Background

            On or about December 28, 2006, Chase Bank USA filed a collection complaint against

  Plaintiff in Florida state court. See Chase Bank USA (NA) v. Ernesto Rivera, Case No. 2006-

  028887-SP-23. On May 7, 2007, a default final judgment, amounting to $2,782.19, was entered




  1
      Defendants did not file a reply.
Case 1:19-cv-20934-JEM Document 23 Entered on FLSD Docket 04/17/2020 Page 2 of 6



  against Plaintiff. On April 23, 2008, the state court entered an order dismissing the collection action

  for lack of prosecution.

         Almost ten years later, on April 12, 2018, Defendant Shafritz entered a “Notice of

  Assignment, Appearance, and Designation of E-Mail Address” on behalf of Defendant Dove

  Investment Corporation, indicating that Dove was the assignee of the collection default judgment.

  In an attempt to collect the debt, Defendant Shafritz sent Plaintiff discovery in aid of execution,

  including fifty-six requests for production, fourteen interrogatories, and twenty-four requests for

  admissions. Approximately one month after propounding such discovery requests, Defendant

  Shafritz obtained an order vacating the state court’s order of dismissal for lack of prosecution.

         Plaintiff brings suit under the FDCPA, arguing that because the debt Defendants attempted

  to collect was dismissed ten years prior, Defendants knew or should have known that they did not

  have the right to attempt to collect the debt from Plaintiff at the time they did so. Therefore,

  according to Plaintiff, Defendants violated sections 1692(e) and (f) of the FDCPA by: (1)

  misrepresenting the character or status of the debt; (2) attempting to collect a debt not permitted

  by law; (3) using false, deceptive or misleading representations or means to collect or obtain

  information concerning a consumer; and (4) engaging in conduct to harass and oppress a consumer.

  [ECF No. 1 at 3–4].

         II. Legal Standard

         A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss under

  Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to state a claim

  for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While a



                                                    2
Case 1:19-cv-20934-JEM Document 23 Entered on FLSD Docket 04/17/2020 Page 3 of 6



  complaint “does not need detailed factual allegations,” it must provide “more than labels and

  conclusions” or “a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007).

         A court considering a Rule 12(b) motion is generally limited to the facts contained in the

  complaint and the exhibits attached thereto, including documents referred to in the complaint that

  are central to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009);

  Maxcess, Inc. v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document

  outside the four corners of the complaint may still be considered if it is central to the plaintiff’s

  claims and is undisputed in terms of authenticity.”). As a general rule, “[i]n ruling on a motion to

  dismiss, the court must accept the well pleaded facts as true and resolve them in the light most

  favorable to the plaintiff.” St. Joseph’s Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th

  Cir. 1986). Nonetheless, courts “are not bound to accept as true a legal conclusion couched as a

  factual allegation.” Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

         III. Discussion

         The FDCPA is a consumer protection statute intended to “’eliminate abusive debt

  collection practices,’ to ensure that ‘debt collectors who refrain from using abusive debt collection

  practices are not competitively disadvantaged,’ and ‘to promote consistent state action in

  protecting consumers against debt collection abuses.’” Davidson v. Capital One Bank (USA), N.A.,

  797 F.3d 1309, 1312–13 (11th Cir. 2015) (quoting 15 U.S.C. § 1692(e)). The Act regulates the

  conduct of debt collectors in part by granting consumers a private right of action against them. See

  Kurtzman v. Nationstar Mortgage LLC, 709 F. App’x 655, 658 (11th Cir. 2017); Crawford v.

  LVNV Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014).




                                                   3
Case 1:19-cv-20934-JEM Document 23 Entered on FLSD Docket 04/17/2020 Page 4 of 6



         Defendants assert that Plaintiff has failed to set forth a cause of action under the FDCPA

  for a litany of reasons. The Court addresses those most pertinent.

     A. The State Court Action and Plaintiff’s Failure to Allege Misleading, False, or Deceptive
        Activity
         As previously discussed, the only activity Plaintiff asserts as a violation of the FDCPA is

  the discovery sent to him by Defendants ten years after the state court action was dismissed for

  failure to prosecute. Plaintiff contends that because the action was dismissed, Defendants had no

  right—and knew they had no right—to collect on the judgment. As such, according to Plaintiff,

  Defendants’ actions were deceptive, false, and misleading under the statute.

         Defendants argue that under Florida law, an action cannot be dismissed for want of

  prosecution after a judgment is entered—i.e, the state court acted in error. This error was later

  corrected when the state court vacated the dismissal. Therefore, according to Defendants, they in

  fact had the right to attempt to collect the debt. Accordingly, any claims of deception, falsity, or

  misleading conduct necessarily fail.

         In evaluating claims under both § 1692e and § 1692f of the FDCPA, the Court employs

  the “least sophisticated consumer” standard. See Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d

  1297, 1308 (11th Cir. 2015). “The inquiry is not whether the particular plaintiff-consumer was

  deceived or mislead; instead, the question is whether the ‘least sophisticated consumer’ would

  have been deceived by the debt collector’s conduct.” LVNV Funding, LLC, 758 F.3d at 1258

  (quotations omitted). The standard accounts not just for experts, but the public at large—“the vast

  multitude which includes the ignorant, the unthinking, and the credulous.” Id. at 1259 (quotations

  omitted). Nonetheless, courts may assume that the least sophisticated consumer will “possess a

  rudimentary amount of information about the world” and will not make “unreasonable



                                                   4
Case 1:19-cv-20934-JEM Document 23 Entered on FLSD Docket 04/17/2020 Page 5 of 6



  misinterpretations.” Rivera v. Amalgamated Debt Collection Servs., 462 F. Supp. 2d 1223, 1227

  (S.D. Fla. 2006) (quotations omitted).

         Assuming that Defendants are correct that the state court erred in dismissing the default

  judgment for want of prosecution, the issue is that at the time the discovery was propounded, the

  dismissal had not yet been vacated. Therefore, at that time, Defendants arguably did not have the

  right to pursue enforcement of the judgment. Asserting such a right when it did not exist at the

  time may very well constitute false, deceptive, or misleading communications, especially to the

  least sophisticated consumer. At this juncture in the proceedings, and with all facts and inferences

  viewed in the light most favorable to Plaintiff, the Court finds that Plaintiff has stated sufficient

  facts to assert a claim under the FDCPA.

     B. Dove Investment Corporation is not a “debt collector” under the FDCPA.

         The requirements of the FDCPA apply only to “debt collectors,” which are defined under

  the Act as “any person who uses any instrumentality of interstate commerce or the mails in any

  business the principal purpose of which is the collection of any debts, or who regularly collects or

  attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due another.”

  15 U.S.C. §1692a(6). To state an FDCPA claim against Defendant Dove, Plaintiff must plausibly

  allege sufficient factual content to enable the Court to draw a reasonable inference that Defendant

  Dove meets the FDCPA’s definition of “debt collector” and is thus subject to the Act. See

  Kurtzman, 709 F. App’x at 658–59.

         Plaintiff’s Complaint, however, contains no factual content that would enable the Court to

  do so. The sole factual allegation in Plaintiff’s Complaint regarding Defendant Dove’s potential

  status as a debt collector only asserts that Defendant “uses the instrumentalities of interstate



                                                    5
Case 1:19-cv-20934-JEM Document 23 Entered on FLSD Docket 04/17/2020 Page 6 of 6



  commerce or the mails in a business the principal purpose of which is the collection of debts.”

  Compl. ¶ 7, [ECF No. 1 at 2]. This is a conclusory, formulaic recitation of the statutory language,

  and the Court need not assume it is true. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

  (11th Cir. 2012); Twombly, 550 U.S. at 555 (noting that “labels and conclusions” are insufficient

  to survive a 12(b)(6) motion to dismiss).

          Accordingly, Plaintiff’s claims against Defendant Dove are due to be dismissed.

  Nonetheless, the Court will grant Plaintiff leave to amend the Complaint to fix the deficiencies

  therein.

          IV. Conclusion

          Accordingly, after careful consideration, it is hereby:

          ORDERED AND ADJUDGED that

     1.      Motion to Dismiss, [ECF No. 9], is GRANTED IN PART AND DENIED IN PART.

  Plaintiff shall file an Amended Complaint on or before May 1, 2020. Failure to do so shall result

  in the dismissal of Defendant Dove Investment Corporation with prejudice.

          DONE AND ORDERED in Chambers at Miami, Florida this 16th day of April 2020.



                                                        _______________________________
                                                        JOSE E. MARTINEZ
  Copies provided to:                                   UNITED STATES DISTRICT JUDGE
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                                    6
